Babctjlo, J. dissenting.
I think the learned justice is mistaken in saying that a son-in-law is not a stranger. I had supposed that one who is not of the blood must be a stranger; and such I understand to be the doctrine established by the authorities. Upon this principle a deed to a daughter-in-law was held to be inoperative, as a covenant to stand seised, in Jackson v. Cadwell, (1 Coiuen, 640.) I am unable to distinguish the case of a daughter-in-law from that of a son-in-law. Both are clearly not of the blood; and hence there can not be any natural love and affection to support the conveyance.
Chancellor Kent in his commentaries (4 Kent, 464,) says “ a good consideration is founded upon natural love and affection between near relations by blood.” The cases cited and examined by him in Jackson v. Sebring, (16 John. 515,) all tend to establish the position that the consideration of love and affection is applicable only to blood relations. It is true that he uses the word “ marriage” in that case, in such connection as might lead to the mistake of supposing that marriage comes under the head of good considerations. This construction, however, can not fairly be put upon his language in the face of the well established rule that marriage is a valuable consideration. But my brethren agree with me in this view of- the case, and if it were to be decided upon the point discussed by the learned justice at the special term, and principally by the counsel here, the judgment would be reversed. It is, however, supposed by my brethren, that a fatal objection to the defense may be found in the long continued possession of Jabez Corwin, the grantee. I can not concur in this view of the matter for the following reasons:
*2291. The mere fact of possession gives no title, unless it possessed an adverse character.
2. It is not stated in the answer, nor contended on the argument, that the possession was adverse. On the contrary, the answer expressly avers that Jabez Corwin “never had any legal or equitable title or interest in the said premises or any part thereof, except what he acquired by virtue of said deed or as tenant by the curtesy.” This averment puts the case solely upon the validity and construction of the deed as it was at the time of its execution, and not as the basis of an adverse possession; and I am constrained to express my doubts of the propriety of the court raising such an objection, when it has not been presented nor argued by the parties or them counsel.
3. An adverse possession is never to be presumed or inferred, but should be distinctly averred, or found as a fact by jury, and especially is this true on demurrer.
4. The case does not show facts from which an adverse possession can be fairly inferred. The deed bears date 27th July, 1801. The grantor died within two months, September 23d, 1801. From that time Jabez Corwin, in right of his wife, the heir at law of the grantor, could lawfully hold possession until her death in 1822; and after that, as tenant by the curtesy till 1836. The plaintiffs, being sons of the second wife, could not have attained the age of twenty-one years before 1843. There was, consequently, no one who could dispute the possession or title of Jabez Corwin the elder, from the 27th September, 1801, to the year 1843. If, therefore, any adverse possession cuts off the defendant’s title, it must be founded upon the presumption that the grantee entered into possession adversely during the two months intervening between the date of' the deed and the death of Isaiah Tuthill. I think that we are not authorized to draw such an inference from the facts stated. It would, in my judgment, be much more reasonable to presume, if presumptions are to be indulged, that Isaiah Tuthill remained in possession until his death, which was sufficiently near the date of the deed, to be “ about” the time. The answer does not state that he entered under the deed, but merely states that Jabez Corwin, de-
*230ceased, continued to have the use, occupation, and enjoyment of the premises from about the time of the date of the said deed to the time of his death; which is followed by the averment that he never had any title except what he acquired by virtue of the deed, thus negativing, as I conceive, all title by adverse possession.
My conclusion therefore is, that the judgment entered before the justice should be reversed. At all events, it seems to me that if the case is decided by the majority of the court upon the ground of adverse possession, the parties should have leave to make an issue and go to the jury on it as a question of fact. But ás my brethren think otherwise, I can only thus record my dissent from their conclusions.
Judgment affirmed.